                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KRISTEN LYNN PENISKA,                    )
                                         )
                    Plaintiff,           )                  8:19CV277
                                         )
             v.                          )
                                         )             MEMORANDUM
CJ FOODS INC.,                           )              AND ORDER
                                         )
                    Defendant.           )
                                         )

       Plaintiff, who is proceeding in forma pauperis, has filed an Amended Complaint
(Filing 8) in response to this court’s Memorandum and Order (Filing 6) after initial
review of Plaintiff’s claims under 28 U.S.C. § 1915(e)(2). The court’s Memorandum
and Order directed that Plaintiff allege facts describing the nature of what she
characterized as a claim under the Age Discrimination in Employment Act of 1967
(“ADEA”), 29 U.S.C. §§ 621-634 (Westlaw 2019).

                          I. FACTUAL ALLEGATIONS

       Plaintiff alleges that she is a 53-year-old Native American woman who was the
oldest employee, and the only woman, in her warehouse position at CJ Foods Inc. She
alleges that despite having seniority and performing a two-person job by herself, she
earned less than other co-workers who had less seniority. Plaintiff claims she earned
$11.97 per hour, while one employee she trained made $12.60 hourly. Attached to
Plaintiff’s Complaint are purported statements from co-workers who claim Plaintiff
was the only female in her work area, Plaintiff performed a fast-paced two-person job
by herself, and Plaintiff earned less pay than anyone else. One presumably male co-
worker alleges that he received a $14.00 hourly starting wage, while Plaintiff was only
making “[$]11.50 or so” after 4 1/2 years of service. (Filing 8 at CM/ECF p. 10.)
Plaintiff claims that her work situation resulted in anxiety, for which she now takes
prescription medication.
       Plaintiff states that she was transferred to the night shift after working days for
four years, and that she received numerous disciplinary “write-ups” for job-
performance issues on the night shift, which she had never before received. (Filing 8
at CM/ECF p. 5.) Plaintiff does not allege why or when she was transferred to the
night shift.

       Plaintiff also alleges that she filed complaints with the Nebraska Equal
Opportunity Commission and the Equal Employment Opportunity Commission, and
these agencies spent a year investigating the matter. It is not clear if, or when, this
investigation was completed and whether Plaintiff’s lawsuit in this court was timely
filed. See 42 U.S.C. § 2000e-5(f)(1) (charging party has 90 days from receipt of
right-to-sue notice to file civil complaint based on charge of discrimination). In this
court, Plaintiff seeks monetary damages “for doing a 2 person job & for equal pay as
well as age discrimination.” (Filing 8 at CM/ECF p. 3.)

                                   II. DISCUSSION

        The court is required to review in forma pauperis complaints to determine
whether summary dismissal is appropriate. See 28 U.S.C. § 1915(e). The court must
dismiss a complaint or any portion of it that states a frivolous or malicious claim, that
fails to state a claim upon which relief may be granted, or that seeks monetary relief
from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B). “A pro
se complaint must be liberally construed, and pro se litigants are held to a lesser
pleading standard than other parties.” Topchian v. JPMorgan Chase Bank, N.A., 760
F.3d 843, 849 (8th Cir. 2014) (internal quotation marks and citations omitted).

      Liberally construed, Plaintiff here seeks to assert claims for age and sex
discrimination and retaliation. A plaintiff need not plead facts sufficient to establish
a prima facie case of employment discrimination in his or her complaint. See
Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511-12 (2002) (holding a complaint in
employment discrimination lawsuit need not contain “facts establishing a prima facie

                                            2
case,” but must contain sufficient facts to state a claim to relief that is plausible on its
face), abrogated in part on other grounds by Bell Atlantic Corp. v. Twombly, 550 U.S.
544, 570 (2007). However, the elements of a prima facie case are relevant to a
plausibility determination. See Rodriguez-Reyes v. Molina-Rodriguez, 711 F.3d 49,
54 (1st Cir. 2013) (stating elements of a prima facie case are “part of the background
against which a plausibility determination should be made” and “may be used as a
prism to shed light upon the plausibility of the claim”); see also Khalik v. United Air
Lines, 671 F.3d 1188, 1192 (10th Cir. 2012) (“While the 12(b)(6) standard does not
require that Plaintiff establish a prima facie case in her complaint, the elements of
each alleged cause of action help to determine whether Plaintiff has set forth a
plausible claim.”).

A. Equal Pay Acts

     Plaintiff first appears to be asserting a claim under the federal Equal Pay Act,
29 U.S.C. § 206(d) (“EPA”), and the Nebraska Equal Pay Act, Neb. Rev. Stat. §
48-1221 (“NEPA”). Courts analyze NEPA claims under the same standards as federal
EPA claims. See Hunt v. Neb. Pub. Power Dist., 282 F.3d 1021, 1027 (8th Cir. 2002).

      The EPA, with certain exceptions, prohibits employers from discriminating
against employees on the basis of sex with respect to wages paid for equal work
performed under similar working conditions. The EPA, which is part of the Fair Labor
Standards Act, 29 U.S.C. §§ 201-219, provides:

       No employer having employees subject to [the minimum wage
       provisions of the Fair Labor Standards Act] shall discriminate, within
       any establishment in which such employees are employed, between
       employees on the basis of sex by paying wages to employees in such
       establishment at a rate less than the rate at which he pays wages to
       employees of the opposite sex in such establishment for equal work on
       jobs the performance of which requires equal skill, effort, and
       responsibility, and which are performed under similar working
       conditions, except where such payment is made pursuant to (i) a
                                             3
      seniority system; (ii) a merit system; (iii) a system which measures
      earnings by quantity or quality of production; or (iv) a differential based
      on any other factor other than sex . . . .

29 U.S.C. § 206(d)(1).

             To establish a claim of sex-based wage discrimination under the
      Equal Pay Act or [NEPA] a plaintiff must show by a preponderance of
      the evidence that (1) she was paid less than a male employed in the same
      establishment, (2) for equal work on jobs requiring equal skill, effort,
      and responsibility, (3) which were performed under similar working
      conditions.

Heisler v. Nationwide Mut. Ins. Co., No. 18-1588, __ F.3d __, 2019 WL 3417277, at
*5 (8th Cir. July 30, 2019) (internal quotation marks and citations omitted).

       Here, Plaintiff does not allege facts indicating whether she performs a job of
equal skill, effort, and responsibility as compared with those employees who receive
a higher wage; whether she and those earning a higher wage perform their jobs under
similar working conditions; and whether the employees earning a higher wage are
male. As such, Plaintiff has failed to state a plausible Equal Pay Act claim upon which
relief may be granted. However, on the court’s own motion, the court will provide
Plaintiff with another opportunity to amend her Complaint to sufficiently allege an
EPA/NEPA claim against the Defendant.

B. Age Discrimination Acts

      Plaintiff’s allegations also suggest claims for discrimination and retaliation
under the Age Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§
621-634 (Westlaw 2019), and the Nebraska Age Discrimination in Employment Act
(“NADEA”), Neb. Rev. Stat. §§ 48-1001 to 48-1010 (Westlaw 2019).1

      1
     The NADEA is interpreted in conformity with the ADEA. See Billingsley v.
BFM Liquor Mgmt., Inc., 645 N.W.2d 791, 801 (Neb. 2002).
                                          4
      1. Discrimination

       The ADEA restricts employers that are engaged in an industry affecting
commerce, and that employ 20 or more employees, from discriminating against
employees who are 40 years of age or older with respect to their “compensation,
terms, conditions, or privileges of employment, because of such individual’s age.” 29
U.S.C. § 623(a)(1). The NADEA offers similar protection. See Neb. Rev. Stat. §
48-1004(1)(a). The court looks to the elements of a prima facie case of discrimination
in assessing whether Plaintiff has pled enough facts to make entitlement to relief
plausible.

       To establish a prima facie case of age-based wage discrimination, the Plaintiff
must show: “(1) [s]he is over 40; (2) [s]he was qualified for the position; (3) [s]he
suffered an adverse employment action; and (4) substantially younger, similarly-
situated employees were treated more favorably.” Onyiah v. St. Cloud State Univ., 684
F.3d 711, 719 (8th Cir. 2012). “The hallmark of an ADEA disparate-treatment claim
is intentional discrimination against the plaintiff on account of the plaintiff’s age.”
Rothmeier v. Inv. Advisers, Inc., 85 F.3d 1328, 1331 (8th Cir. 1996). “At all times,
[Plaintiff] retains the ultimate burden of persuasion that age was the but-for cause of
[her] lesser salary.” Onyiah, 684 F.3d at 719 (internal quotation marks and citations
omitted).

       As to the first two elements of her ADEA claim, Plaintiff has alleged that she
is over 40, and it is plausible that Plaintiff was qualified for her position, as she
worked for Defendant for over four years. However, Plaintiff does not allege facts
relating to the third and fourth elements of her ADEA claim. She does not allege that
she suffered an adverse employment action, which is defined as “a tangible change in
working conditions that produces a material employment disadvantage. To be
adverse[,] the action need not always involve termination or even a decrease in
benefits or pay. However, not everything that makes an employee unhappy is an
actionable adverse action.” Sellers v. Deere & Co., 791 F.3d 938, 942 (8th Cir. 2015)

                                          5
(internal quotation marks and citation omitted). While Plaintiff alleges that she was
transferred to the night shift at some point and received “write-ups” thereafter, she
fails to allege whether that change materially disadvantaged her—such as resulting in
a cut in pay, benefits, or seniority or a decline in her future career or promotion
prospects. Elliott v. Color-Box, LLC, No. C03-1042, 2005 WL 174872, at *5 (N.D.
Iowa Jan. 26, 2005) (shift change in ADEA case did not constitute materially adverse
employment action when there was “no competent evidence in the record
demonstrating that the shift change was meant to punish or humiliate the plaintiff” and
when plaintiff did not know circumstances surrounding transfer of similarly situated
supervisors); Ryan v. O’Halloran Int’l, Inc., No. 4:03-CV-90531, 2004 WL 524431,
at *3 (S.D. Iowa Mar. 17, 2004) (ADEA case; stating that adverse employment actions
do not include minor or trivial acts such as “a bruised ego; demotion without change
in pay, benefits, duties or prestige; and reassignment to a more inconvenient job”)
(citing Burlington Industries v. Ellerth, 524 U.S. 742, 761 (1998)).

       As to the fourth element of her ADEA claim, Plaintiff fails to allege facts
indicating that her co-workers who are earning higher wages are substantially younger
than she is, and that those co-workers are similarly situated to her in terms of job
duties, responsibilities, and working conditions.

      The court will provide Plaintiff with another opportunity to amend her
Complaint to sufficiently allege an ADEA/NADEA discrimination claim against the
Defendant. Plaintiff should be aware that besides including factual allegations already
discussed, she must allege truthful facts indicating (and must eventually prove through
evidence) that the reason she receives less pay than her co-workers is her age.
Tremaine v. Goodwill Indus., Inc., No. 8:16CV488, 2018 WL 2445538, at *7 (D. Neb.
May 31, 2018) (fact that plaintiff was paid less than coworkers did not, by itself,
“permit the inference that but for his age [the plaintiff] would have been paid a higher
wage”).




                                           6
      2. Retaliation

      The ADEA also prohibits employers from retaliating against an employee
“because such individual . . . has opposed any practice made unlawful by this section,
or because such individual . . . has made a charge, testified, assisted, or participated
in any manner in an investigation, proceeding, or litigation under this chapter.” 29
U.S.C. § 623(d). To make out a retaliation claim under the ADEA, the Plaintiff must
“show that she participated in a protected activity, that [Defendant] treated her in a
manner that was materially adverse, and that there was a causal relationship between
the two.” Betz v. Chertoff, 578 F.3d 929, 937 (8th Cir. 2009).

        “Protected activity” under the ADEA is conduct that “oppose[s] age
discrimination,” such as filing an EEOC charge challenging age discrimination.
Trammel v. Simmons First Bank of Searcy, 345 F.3d 611, 615 (8th Cir. 2003). Here,
Plaintiff alleges that she filed a complaint with the EEOC/NEOC, but it is not clear
when she filed such a complaint; whether the complaint opposed age discrimination;
whether her transfer to the night shift and her receipt of “write-ups” were related to
the filing of the administrative complaint; and whether Plaintiff’s transfer to the night
shift and receipt of “write-ups” were “materially adverse,” as defined above. Without
such factual allegations, Plaintiff fails to state a plausible ADEA retaliation claim.

     As with the claims discussed above, Plaintiff will be given leave to amend her
Complaint to allege a plausible ADEA/NDEA retaliation claim.

C. Title VII Sex Discrimination & Retaliation

       Plaintiff might also be asserting discrimination and retaliation claims on the
basis of sex under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to
2000e-17 (Westlaw 2019), and the Nebraska Fair Employment Practice Act, Neb.
Rev. Stat. §§ 48-1101 to -1126 (Westlaw 2019) (“NFEPA”).


                                           7
      1.     Discrimination

       Title VII makes it unlawful for “an employer—(1) . . . to discriminate against
any individual with respect to [her] compensation, terms, conditions, or privileges of
employment, because of such individual’s . . . sex . . . . or (2) to limit . . . his
employees . . . in any way which would deprive or tend to deprive any individual of
employment opportunities or otherwise adversely affect his status as an employee,
because of such individual’s . . . sex. . . .” 42 U.S.C. § 2000e-2(a)(1) & (2). The
NFEPA is patterned after Title VII, and Nebraska courts have looked to federal
decisions in analyzing claims brought under the Nebraska act. Edwards v. Hiland
Roberts Dairy, Co., 860 F.3d 1121, 1124 n.3 (8th Cir. 2017) (“We analyze
discrimination claims under the NFEPA by applying the same analysis for
discrimination claims under Title VII.”).

      To state a claim for sex discrimination, Plaintiff must allege that: “(1) she was
a member of a protected class; (2) she was qualified for her job; (3) she suffered an
adverse employment action; and (4) there are facts that give rise to an inference of
unlawful gender discrimination.” Fiero v. CSG Sys., Inc., 759 F.3d 874, 878 (8th Cir.
2014) (internal quotation marks and citation omitted).

       Here, Plaintiff alleges that she is a woman, a “protected class” for purposes of
Title VII. Tharp v. Iowa Dep’t of Corr., 68 F.3d 223, 226 (8th Cir. 1995) (referring
to the “protected class of women employees” in context of Title VII discussion);
Carter v. United Food & Commercial Workers, Local No. 789, 963 F.2d 1078, 1082
(8th Cir. 1992) (women are “a ‘protected class’ under Title VII”). Plaintiff also alleges
she was qualified to perform her job, as her Complaint states that she had worked for
the Defendant more than four years at the time she filed her Complaint.

       However, as is the case with the claims discussed above, Plaintiff does not
allege facts indicating that she suffered an adverse employment action—that is, “a
tangible change in working conditions that produces a material employment

                                           8
disadvantage.” Sallis v. Univ. of Minn., 408 F.3d 470, 476 (8th Cir. 2005). While
“changes in employment that significantly affect an employee’s future career
prospects meet this standard,” id., “‘[m]ere inconvenience without any decrease in
title, salary, or benefits’ or that results only in minor changes in working conditions
does not meet this standard.” Wedow v. City of Kan. City, 442 F.3d 661, 671 (8th Cir.
2006) (quoting Sallis, 408 F.3d at 476).

      Plaintiff also fails to allege any facts from which unlawful sex discrimination
could be inferred, such as “more-favorable treatment of similarly-situated employees
who are not in the protected class, or biased comments by a decisionmaker.” Pye v.
Nu Aire, Inc., 641 F.3d 1011, 1019 (8th Cir. 2011) (internal quotations and citations
omitted).

       Accordingly, Plaintiff has failed to state a sex-discrimination claim upon which
relief may be granted, and Plaintiff will be given leave to amend her Complaint in
order to state such a claim, provided that truthful facts exist to support it.

      2.     Retaliation

       Plaintiff may also intend to allege a retaliation claim under Title VII and the
NFEPA. Title VII makes it unlawful for an employer to retaliate against an employee
“because he has opposed any practice made an unlawful employment practice by this
subchapter, or because he has made a charge, testified, assisted, or participated . . . in
an investigation, proceeding, or hearing” under Title VII. 42 U.S.C. § 2000e-3(a)
(Westlaw 2019). The NFEPA similarly makes retaliatory action unlawful. Neb. Rev.
Stat. § 48-1114 (Westlaw 2019).

      The “employee has the initial burden of establishing a prima facie case
      of retaliation by showing that (1) [he] engaged in protected conduct, (2)
      [he] suffered a materially adverse employment action, and (3) the
      adverse action was causally linked to the protected conduct.” Pye v. Nu
      Aire, Inc., 641 F.3d 1011, 1021 (8th Cir. 2011). The “ultimate question”
                                            9
      is “whether the employer’s adverse action against the employee was
      motivated by retaliatory intent.” Tyler v. Univ. of Ark. Bd. of Trustees,
      628 F.3d 980, 985 (8th Cir. 2011) (quotation omitted).

Rebouche v. Deere & Co., 786 F.3d 1083, 1088 (8th Cir. 2015).

        As is the case with Plaintiff’s retaliation claim based on her age, discussed
above, Plaintiff alleges that she filed a complaint with the EEOC/NEOC2, but it is not
clear when she filed the complaint; whether the complaint opposed sex discrimination;
whether her transfer to the night shift and her receipt of “write-ups” were related to
the filing of the administrative complaint; and whether Plaintiff’s transfer to the night
shift and receipt of “write-ups” were “materially adverse.”3 Without such factual
allegations, Plaintiff fails to state an Title VII retaliation claim.

       Plaintiff will be given leave to amend her Complaint to allege a plausible Title
VII retaliation claim.

                                 III. CONCLUSION

      Plaintiff’s Complaint states neither a plausible equal-pay claim, nor claims for


      2
       Filing a complaint with the EEOC is protected conduct for purposes of a Title
VII retaliation claim. Zhuang v. Datacard Corp., 414 F.3d 849, 856 (8th Cir. 2005).
      3
       In the Title VII context, a “materially adverse” employment action has been
described as one that “might have dissuaded a reasonable worker from making or
supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v. White,
548 U.S. 53, 68 (2006) (internal quotation marks and citation omitted). A
reassignment of job duties, while not automatically actionable, can be “materially
adverse” depending upon the circumstances. White, 548 U.S. at 71 (jury could
reasonably conclude that job reassignment was materially adverse to reasonable
employee when job to which employee was reassigned was more arduous, dirtier,
required fewer qualifications, and was considered less prestigious).


                                           10
discrimination or retaliation based on age and sex. Further, Plaintiff has failed to
allege that her Complaint in this court was filed within 90 days of her receipt of a
right-to-sue notice issued by the Nebraska Equal Opportunity Commission or the
Equal Employment Opportunity Commission. On its own motion, the court will grant
Plaintiff leave to file a second amended complaint that sufficiently alleges a claim
upon which relief may be granted and establishes that her Complaint in this court was
timely filed. If Plaintiff fails to file a second amended complaint in accordance with
this Memorandum and Order, this matter will be dismissed without prejudice and
without further notice.

      IT IS THEREFORE ORDERED that:

        1.    Plaintiff shall have until September 19, 2019, to file a second amended
complaint that sufficiently alleges a claim upon which relief may be granted. Failure
to file a second amended complaint within the time specified by the court will result
in the court dismissing this case without prejudice and without further notice to
Plaintiff.

       2.     The Clerk of Court is directed to set a pro se case management deadline
using the following text: September 19, 2019: Second Amended Complaint due.

      DATED this 19th day of August, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         11
